Exhibit 10.31

Accretive Health, Inc.

Restricted Stock Award Agreement

GENERAL TERMS AND CONDITIONS

This Restricted Stock Award is granted to the Participant on a stand-alone
basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan (the
“Plan”), as a material inducement for the Participant to accept the position of
Chief Executive Officer of the Company and enter into the Offer Letter Agreement
with the Company dated July 10, 2014 (the “Offer Letter Agreement”).
Notwithstanding the foregoing, it is intended that all of the terms and
conditions of the Plan that would otherwise have been applicable to this
Restricted Stock Award had this Restricted Stock Award been granted under the
Plan (except as otherwise expressly provided herein) be applicable to this
Restricted Stock Award, and accordingly, references to the Plan are made herein
for such purpose and those terms are incorporated herein by reference. The Plan
is attached as Exhibit 10.23 to Amendment No. 4 to the Company’s Registration
Statement on Form S-1/A filed with the Securities and Exchange Commission on
April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Issuance of Restricted Shares.

(a) In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant on July 21, 2014
(the “Grant Date”), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”) and the Plan, an award of
1,000,000 restricted shares of common stock, $0.01 par value per share, of the
Company (the “Restricted Stock”).

(b) The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) General. Except as provided in Sections 2(b) and 2(c) hereof, so long as the
Participant is employed by the Company, this award shall become vested as
follows:

(i) Fifty percent (50%) of this award shall become vested in four (4) equal
annual installments on each of the first, second, third and fourth anniversaries
of the Grant Date, and thus shall become fully vested as to all such shares of
Restricted Stock no later than the fourth anniversary of the Grant Date, subject
to the Participant’s continued employment with the Company on each applicable
vesting date (the “Time Vesting Tranche”).

 



--------------------------------------------------------------------------------

(ii) Fifty percent (50%) of this award shall become vested upon achievement of
the “Stock Price Goal” (as defined below), subject to the Participant’s
continued employment with the Company as of the date on which the Stock Price
Goal is achieved (the “Performance Vesting Tranche”). For purposes of the
Performance Vesting Tranche, the “Stock Price Goal” shall mean a Fair Market
Value of a share of the Company’s common stock equal to at least two (2) times
the Fair Market Value of a share of the Company’s common stock on the Grant
Date, subject to the provisos in each of Section 2(b)(iii) hereof and
Section 2(c)(ii) hereof. The Stock Price Goal shall be measured based on the
average per share closing price of a share of the Company’s common stock as
reported on the New York Stock Exchange (or if not then traded on such exchange,
on the principal national securities exchange in the United States on which it
is then traded), and must be equaled or exceeded for at least twenty
(20) consecutive trading days based on the average closing price for such twenty
(20)-consecutive trading day period.

Any fractional shares resulting from the application of the vesting provisions
contained in this Section 2 shall be rounded down to the nearest whole number of
shares.

(b) Termination Without Cause or For Good Reason. Notwithstanding the provisions
of Section 2(a) hereof, in the event of the Participant’s termination of
employment by the Company without “Cause” or by the Participant for “Good
Reason” (each, as defined in the Offer Letter Agreement), the unvested portion
of the Time Vesting Tranche and the Performance Vesting Tranche shall become
vested as of the date of such termination as follows, subject to the otherwise
applicable provisions hereof:

(i) a pro rata portion of the Time Vesting Tranche shall become vested
determined by multiplying the number of shares of Restricted Stock subject to
the Time Vesting Tranche that would have become vested on the anniversary of the
Grant Date immediately following the date of such termination had such
termination not occurred, by a fraction, the numerator of which is the number of
days in which the Participant was employed by the Company for the period
beginning on the anniversary of the Grant Date immediately preceding the date of
such termination (or the Grant Date, if such termination occurs prior to the
first anniversary of the Grant Date) and ending on the date of such termination,
and the denominator of which is 365; plus

(ii) an additional portion of the Time Vesting Tranche shall become vested with
respect to 25% of the shares of Restricted Stock subject to the Time Vesting
Tranche; and

(iii) with regard to the Performance Vesting Tranche, to the extent that the
Stock Price Goal has not previously been achieved as of the date of such
termination, the Stock Price Goal shall be measured as of the date of such
termination in accordance with Section 2(a)(ii) hereof, and the Performance
Vesting Tranche either shall become fully vested upon the occurrence of such
termination if the Stock Price Goal is achieved, or shall be immediately
forfeited upon the occurrence of such termination if the Stock Price Goal is not
so achieved; provided that, for purposes of measuring the achievement of the
Stock Price Goal as of the date of such termination, if such termination occurs
prior to the second anniversary of the Grant Date, the two (2) times multiple
contained in the definition of the term “Stock Price Goal” set forth in
Section 2(a)(ii) hereof shall be replaced with one of the following multiples,
as applicable: (A) if



--------------------------------------------------------------------------------

such termination occurs prior to the first anniversary of the Grant Date, then
the applicable multiple shall be one and one-half (1.5) times; or (B) if such
termination occurs on or following the first anniversary of the Grant Date but
prior to the second anniversary of the Grant Date, then the applicable multiple
shall be one and three-quarters (1.75) times.

(c) Change in Control.

(i) Notwithstanding the provisions of Sections 2(a)(i), 2(b)(i) and 2(b)(ii)
hereof, in the event of the Participant’s termination of employment by the
Company without Cause or by the Participant for Good Reason, in either case,
upon or within two (2) years following the occurrence of a “Change in Control”
(as defined below), any unvested portion of the Time Vesting Tranche outstanding
at the time of such termination shall become vested as of the date of such
termination, subject to the otherwise applicable provisions hereof.

(ii) Notwithstanding the provisions of Sections 2(a)(ii) and 2(b)(iii) hereof,
with regard to the Performance Vesting Tranche, upon the occurrence of the first
Change in Control to occur following the date hereof and while the Participant
remains in the continued employment of the Company, to the extent that the Stock
Price Goal has not previously been achieved, the Stock Price Goal shall be
measured as of the date of such Change in Control based on the highest price per
share to be paid for the Company’s common stock in the Change in Control (the
“Change in Control Price”), and the Performance Vesting Tranche either shall
become fully vested upon the occurrence of such Change in Control if the Stock
Price Goal is achieved based on the Change in Control Price, or shall be
immediately forfeited upon the occurrence of such Change in Control if the Stock
Price Goal is not so achieved based on the Change in Control Price; provided
that, for purposes of measuring the achievement of the Stock Price Goal as of
the date of such Change in Control based on the Change in Control Price, if such
Change in Control occurs prior to the second anniversary of the Grant Date, the
two (2) times multiple contained in the definition of the term “Stock Price
Goal” set forth in Section 2(a)(ii) hereof shall be replaced with one of the
following multiples, as applicable: (A) if such Change in Control occurs prior
to the first anniversary of the Grant Date, then the applicable multiple shall
be one and one-half (1.5) times; or (B) if such termination occurs on or
following the first anniversary of the Grant Date but prior to the second
anniversary of the Grant Date, then the applicable multiple shall be one and
three-quarters (1.75) times.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least fifty percent (50%) of the outstanding voting securities of the
Company; (ii) a majority of the members of the Board of Directors of the Company
consists of individuals other than “Incumbent Directors,” which term means the
members of such Board of Directors on the Grant Date; provided that any
individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be



--------------------------------------------------------------------------------

considered to be an Incumbent Director; or (iii) (A) the Company combines with
another entity and is the surviving entity, or (B) all or substantially all of
the assets or business of the Company is disposed of pursuant to a sale, merger,
consolidation, liquidation, dissolution or other transaction or series of
transactions (collectively, a “Triggering Event”), unless the holders of the
Company’s outstanding voting securities immediately prior to such Triggering
Event own, directly or indirectly, by reason of their ownership of the Company’s
outstanding voting securities immediately prior to such Triggering Event, more
than fifty percent (50%) of the outstanding voting securities (measured both by
number of outstanding voting securities and by voting power) of (x) in the case
of a combination in which the Company is the surviving entity, the surviving
entity, and (y) in any other case, the entity (if any) that succeeds to
substantially all of the Company’s business and assets.

3. Forfeiture of Unvested Restricted Stock Upon Cessation of Service.

Except as otherwise expressly provided in Section 2 hereof, in the event that
the Participant ceases to perform services to the Company for any reason or no
reason, with or without cause, all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
shares of Restricted Stock: (a) to or for the benefit of any spouse, children,
parents, uncles, aunts, siblings, grandchildren and any other relatives approved
by the Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Restricted Stock shall remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
hereof and the restrictions on transfer set forth in this Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (b) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the shares of Restricted Stock
which have been transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such shares of Restricted Stock or to
pay dividends to any transferee to whom such shares of Restricted Stock have
been transferred in violation of any of the provisions of this Agreement.



--------------------------------------------------------------------------------

5. Restrictive Legends.

The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation, rights to vote the Restricted Stock and
act in respect of the Restricted Stock at any meeting of shareholders; provided,
however, that the payment of dividends on unvested Restricted Stock shall be
deferred until after such shares vest and shall be paid to the Participant
within thirty (30) days following the applicable vesting date of such shares of
Restricted Stock.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he is responsible for obtaining the advice of the Participant’s own tax advisors
with respect to the acquisition of the Restricted Stock and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Stock. The Participant understands that the Participant (and
not the Company) shall be responsible for the Participant’s tax liability that
may arise in connection with the acquisition, vesting and/or disposition of the
Restricted Stock. The Participant acknowledges that he has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Restricted Stock and that
the Participant has decided not to file a Section 83(b) election.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the shares of Restricted Stock. On each
date on which shares of Restricted Stock vest, the Company shall deliver written
notice to the Participant of the amount of withholding taxes due with respect to
the vesting of the shares of Restricted Stock that vest on such date; provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Participant shall



--------------------------------------------------------------------------------

satisfy such tax withholding obligations by transferring to the Company, on each
date on which shares of Restricted Stock vest under this Agreement, such number
of shares of Restricted Stock that vest on such date as have a fair market value
(calculated using the last reported sale price of the common stock of the
Company on the New York Stock Exchange (or if not then traded on such exchange,
on the principal national securities exchange in the United States on which it
is then traded) on the trading date immediately prior to such vesting date)
equal to the amount of the Company’s tax withholding obligation in connection
with the vesting of such Restricted Stock (such withholding method a
“Surrender”) unless, prior to any vesting date, the Compensation Committee
determines that a Surrender shall not be available to the Participant, in which
case, the Participant shall be required to satisfy his tax obligations hereunder
in a manner permitted by the Plan upon the vesting date.

9. Restrictive Covenants.

(a) General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of twenty-four (24) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(iii) For the avoidance of doubt, the Participant shall not be considered to
have solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 9(b)(i) hereof.



--------------------------------------------------------------------------------

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
this Agreement to Participant whatsoever. If, for any reason, any of such
results and proceeds which relate to the business shall not legally be a
work-for-hire and/or there are any rights which do not accrue to the Company
under the preceding sentence, then Participant hereby irrevocably assigns and
agrees to quitclaim any and all of Participant’s right, title and interest
thereto including, without limitation, any and all copyrights, patents, trade
secrets, trademarks and/or other rights of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed to
the Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. Participant shall, from time to time, as may
be reasonably requested by the Company, at the Company’s expense, do any and all
things which the Company may deem useful or desirable to establish or document
the Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
and/or patent applications or assignments. To the extent Participant has any
rights in the results and proceeds of Participant’s services that cannot be
assigned in the manner described above, Participant unconditionally and
irrevocably waives the enforcement of such rights. Notwithstanding anything to
the contrary set forth herein, works developed by the Participant (i) which are
developed independently from the work developed for the Company regardless of
whether such work was developed before or after the Participant performed
services for the Company; or (ii) applications independently developed which are



--------------------------------------------------------------------------------

unrelated to the business and which Participant develops during non-business
hours using non-business property shall not be deemed work for hire and shall
not be the exclusive property of the Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twenty-four (24) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or activity in which the Company has been engaged prior to the
date hereof or in which the Company is engaged during the term of the
Participant’s employment.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel.

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive



--------------------------------------------------------------------------------

covenants in this Agreement by the Participant, the Participant agrees that any
vested shares of Restricted Stock issued by the Company to the Participant
pursuant to this Agreement shall be forfeited for no consideration. In the event
that the Participant sold the shares issued to the Participant pursuant to this
Agreement, then the Participant shall be required to pay to the Company in cash,
within thirty (30) days of a request by the Company for such payment, the price
at which the Participant sold the Shares.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of the Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:



--------------------------------------------------------------------------------

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including, without limitation, any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.



--------------------------------------------------------------------------------

(e) Participant Representations. The Participant hereby acknowledges, represents
and warrants the following: (a) the Participant is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are necessary to evaluate the merits and risks of an investment in the
Company, (b) the Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended, and may be subject to the limitations of Rule 144, (c) the Participant
has no intention of offering or selling any of the shares of Restricted Stock
issued hereunder in a transaction that would violate the Securities Act of 1933,
as amended, or the securities laws of any state of the United States of America
or any other applicable jurisdiction, (d) the Participant has been furnished
with, and has had access to, such information as the Participant considers
necessary or appropriate for deciding whether to accept the grant of the shares
of Restricted Stock hereunder, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of such shares of Restricted Stock, and (e) the
Participant is able, without impairing the Participant’s financial condition, to
hold the shares of Restricted Stock to be issued hereunder for an indefinite
period and to suffer a complete loss of the Participant’s investment in such
shares of Restricted Stock.

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

 

PARTICIPANT ACCEPTANCE   Dated: July 21, 2014  

/s/ Emad Rizk

  Emad Rizk